           Case 19-01125-abl      Doc 120         Entered 09/16/21 13:45:25     Page 1 of 2



 1   Douglas D. Gerrard, Esq.
     Nevada Bar No. 4613
 2   dgerrard@gerrard-cox.com
     Gary C. Milne, Esq.
 3   Nevada Bar No. 3653
     gmilne@gerrard-cox.com
 4   GERRARD COX LARSEN
     2450 Saint Rose Parkway, Suite 200
 5   Henderson, Nevada 89074
     (702) 796-4000
 6   Attorneys for Creditor,
     WOODS & ERICKSON, LLP
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                            DISTRICT OF NEVADA
 9
     In Re:                                                  Case No. BK-S-19-17282-abl
10
     ANDREW B. PLATT and RUTH ANN PLATT                      Adversary Proceeding:19-01125-abl
11
                                     Debtor(s).              Chapter 7
12
     WOODS & ERICKSON, LLP, a Nevada
13   Limited Liability Partnership, d/b/a WOODS
     ERICKSON & WHITAKER, LLP, et al,
14                                                             NOTICE OF HEARING RE: BILL OF
                                     Plaintiff,                           COSTS
15
     vs.
16
     ANDREW B. PLATT, an individual, et al,
17                                                           Hearing Date:          October 19, 2021
                                     Defendant(s).
18                                                           Hearing Time:          10:00AM
19   TO:      ALL INTERESTED PARTIES:
20            NOTICE IS HEREBY GIVEN that a BILL OF COSTS [ECF No. 104], was filed herein on
21   the 10th day of September, 2021, by GERRARD COX LARSEN, attorneys for Plaintiff/Counter-
22   Defendant, WOODS & ERICKSON, LLP. Said Bill of Costs requests that the court award Woods
23   & Erickson, LLP’s costs in this matter (19-01125-abl). Said Bill of Costs will be heard before Chief
24   Judge Landis, United States Bankruptcy Court, Foley Federal Building, Third Floor, Courtroom No.
25   1, 300 Las Vegas Boulevard South, Las Vegas, Nevada 89101, on the 19th day of October, 2021,
26   the hour of 10:00 A.M..
27            For more information on the Bill of Cots, refer to the Bill of Costs, filed with the above-
28   captioned Court on the 10th day of September, 2021. Said Bill of Costs is located in the above-
          Case 19-01125-abl      Doc 120      Entered 09/16/21 13:45:25        Page 2 of 2



 1   captioned Court file, at the United States Bankruptcy Court Clerk’s Office, Foley Federal Building,
 2   Fourth Floor, 300 Las Vegas Boulevard South, Las Vegas, NV 89101.
 3           The hearing on the Bill of Costs is a matter of public record and you are invited to attend
 4   if you wish to do so, but you are not required to attend the hearing. If you wish to file an objection
 5   to the Motion, you should consult Bankruptcy Rule 9006(a) and Rule 965 of the Local Rules of
 6   Practice for the manner of filing objections. If no timely written objection is filed, the Motion may
 7   be granted and allowed.
 8           Dated this 16th day of September, 2021.
                                                            GERRARD COX LARSEN
 9
10                                                          /s/ Douglas D. Gerrard, Esq.
                                                            Douglas D. Gerrard, Esq.
11                                                          Nevada Bar No. 4613
                                                            Gary C. Milne, Esq.
12                                                          Nevada Bar No. 3653
                                                            2450 Saint Rose Parkway, Suite 200
13                                                          Henderson, Nevada 89074
                                                            Attorneys for Plaintiff/Counter-Defendant,
14                                                          Woods & Erickson, LLP
15                                     CERTIFICATE OF SERVICE
16           I hereby certify that I am an employee of GERRARD COX LARSEN, and that on the 16th
17   day of September, 2021, I served a copy of the NOTICE OF HEARING RE: BILL OF COSTS,
18   as follows:
19   a.      Electronically Mailed by ECF System:
20
     MATTHEW L. JOHNSON on behalf of Defendant ANDREW B. PLATT
21   annabelle@mjohnsonlaw.com, mjohnson@mjohnsonlaw.com; sue@mjohnsonlaw.com
22   b.      Deposited in the United States Mail, on the 16th day of September, 2021, at Henderson,
             Nevada to:
23
     ANDREW B. PLATT
24   WAVETRONIX
     1827 W 650 N
25   SPRINGVILLE, UTAH 84663
26                                                          /s/ Kaytlyn H. Johnson
                                                            Kaytlyn H. Johnson, An Employee of
27                                                          GERRARD COX LARSEN
28


                                                        2
